Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Long et al (US RE42131).
Regarding claim 12, Long, discloses an electro-hydraulic control system for a multispeed transmission, comprising: a controller ECU for operably controlling the transmission; a fluid source 24 for supplying hydraulic fluid; a plurality of torque-transmitting mechanisms C1-C5 being operably selected between an applied and an unapplied state to achieve a plurality of ranges including at least one reverse, a neutral, and a plurality of forward ranges (col 2 line 14, col 3 line 16-21); a first trim system including a first pressure control solenoid 62 and a first trim valve 32, the first pressure control solenoid being in electrical communication with the controller ECU; a second trim system including a second pressure control solenoid 64 and a second trim valve 34, the second pressure control solenoid being in electrical communication with the controller; a third trim system including a third pressure control solenoid 66 and a third trim valve 36, the third pressure control solenoid being in electrical communication with the controller; a fourth trim system including a fourth pressure control solenoid 68 and a fourth trim valve 38, the fourth pressure control solenoid being in electrical communication with the controller; a fifth trim system including a fifth pressure control solenoid 70 and a fifth trim valve 40, the fifth pressure control solenoid being in electrical communication with the controller; a plurality of shift valves 80, 54, 30 each of which is disposed in fluid communication with the fluid source and configured to move between a stroked position and a de-stroked position, the plurality of shift valves including at least a first shift valve 80, a second shift valve 54 and a third shift valve 30; and a pressure switch 130 disposed in fluid communication with the third shift valve and in electrical communication with the controller, wherein the pressure switch electrically communicates the position of the third shift valve 30 to the controller (col 8 line 40-50); wherein, in any of the plurality of ranges, only two (col 3, line 26-54) of the plurality of torque-transmitting mechanisms are applied.
As to claim 13, the third shift valve is in its de- stroked position, the third shift valve 30 blocks fluid communication between the fluid source and at least two of the torque-transmitting mechanisms (C1,C2, col 5, line 25-40, and col 10 line 20-30, reverse condition).
As to claim 15, in its stroked position, a flow path is defined for hydraulic fluid to flow through the third shift valve 30 between the fluid source and one of the at least two of the torque-transmitting mechanisms C1 via the first trim system 32; and in its de-stroked position, the flow path is blocked by the third shift valve 30 to prevent hydraulic fluid from flowing from the fluid source to the one torque-transmitting mechanism (Col 5, line 25-40).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10920875. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims language in the pending application are broader than the claims of the issued Patent. That is, the more specific patented claims “anticipate” the broader application claims. See in re Goodman 29 USPQ2d 2010. Since anticipation is the epitome of obviousness, claims 12 and 13 are seen as obvious over claim 4 of U.S. Patent No. 10920875.
Claims 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10920875. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims language in the pending application are broader than the claims of the issued Patent. That is, the more specific patented claims “anticipate” the broader application claims. See in re Goodman 29 USPQ2d 2010. Since anticipation is the epitome of obviousness, claims 12 and 13 are seen as obvious over claim 4 of U.S. Patent No. 10920875.
Allowable Subject Matter
Claims 1-11, 17-20 are allowed. Claims 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art fails to disclose first and the third torque- transmitting mechanisms disposed in applied state in a first power-off range and first and the second  torque-transmitting mechanisms disposed in applied state in a  second power-off range in combination with other limitations of claim 1.
Regarding claim 17, the prior art fails to disclose one of the plurality of forward ranges skipped during the shift from the first to the second of the plurality of forward ranges in combination with other limitations of claim 17.
Related prior art reference Hagelskamp (20150075315) teaches a similar torque transmission mechanism but fails to disclose multiple power-off ranges as recited in claim 1 or one of the plurality of forward ranges skipped during the shift from the first to the second of the plurality of forward ranges as recited in claim 17.
Related prior art references Shimizu  et al (7993231) and Long et al (7666112) teach related torque transmission mechanism with multiple trim and shift valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753